Order modified, with costs to plaintiff-respondent, in accordance with the following memorandum and, as so modified, affirmed: The order appealed from should be modified by striking the award of punitive damages. The conduct complained of; hot “aimed at the public generally,” was neither “ so ‘ gross [nor] wanton ’ as to bring it within the class of malfeasances, for which punitive damages may be awarded.” (James v. Powell, 19 N Y 2d 249, 260; see, also, Vinlis Constr. Co. v. Roreck, 27 N Y 2d 687, 689; cf. Walker v. Sheldon, 10 N Y 2d 401, 406.)
*1005Concur: Chief Judge Fulo and Judges Burke, Jasen, Gabrielli, Jones and Wachtler. Taking no part: Judge Breitel.